Citation Nr: 0838956	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
December 2006 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Although the prior December 2006 remand identified the 
veteran's claim for an increased disability rating as two 
distinct issues because of previously assigned staged 
ratings, in a subsequent January 2007 rating decision, the 
veteran was assigned a 70 percent initial disability rating, 
effective from the date of claim.  Therefore, the issue, as 
reflected on the title page, is for appellate consideration 
and will be addressed in the subsequent decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's PTSD is manifested by symptoms resulting in 
occupational and social impairment with deficiencies in most 
areas, but does not cause total occupational and social 
impairment; there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to the initial adjudication of the veteran's claim for 
service connection in December 2001 in this case, the RO sent 
the veteran a letter, dated in October 2001, which satisfied 
the duty to notify provisions except that it did not inform 
him how a disability rating and effective date would be 
assigned should service connection be granted.  The veteran 
was provided with notice of how VA determines disability 
ratings and effective dates in a January 2007 notice letter, 
after the RO had already granted service connection.  
Nevertheless, because the claim for service connection had 
been granted, the defect in the timing of the notice about 
how a disability rating and effective date would be 
determined was harmless error as to that claim.  Dingess, 19 
Vet. App. at 491.  

In April 2002 the veteran submitted an NOD with the initial 
disability rating assigned, triggering the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.  The 
RO then fulfilled these notice obligations by issuing a July 
2003 statement of the case (SOC) and a March 2007 
supplemental statement of the case. These documents informed 
the veteran of the regulations pertinent to his appeal, 
including the applicable rating criteria, advised him of the 
evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  As noted above, the RO also sent the 
veteran notice of how disability ratings and effective dates 
are assigned in a January 2007 letter.  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
and statements are of record, as well as private evaluations 
and records from the Social Security Administration (SSA).  
This evidence was reviewed by both the RO and the Board in 
connection with the veteran's claim.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The veteran's service-connected PTSD is currently rated as 70 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 70 percent rating 
is warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is granted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 100 percent rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.7.  Specifically, 
the medical evidence is negative for any gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.  Moreover, although a January 2002 VA treatment record 
shows the veteran endorsed auditory hallucinations; there is 
no other evidence of record showing he experienced 
hallucinations at any other time during the pendency of his 
appeal.  Thus, there is no objective evidence that he 
experienced persistent hallucinations.  Although the VA 
treatment records, as well as the November 2001 and September 
2004 VA psychiatric examination reports and a July 2002 
psychiatric evaluation conducted for the SSA, reveal that the 
veteran's PTSD is manifested by significant sleep 
disturbance, nightmares, flashbacks and intrusive thoughts, 
and there is evidence of avoidant behavior and significant 
social isolation and occupational impairment, the 
overwhelming preponderance of the medical evidence 
affirmatively shows that his PTSD symptoms have not caused 
total social and occupational impairment.  In this regard, 
the Board observes that, while the veteran essentially stays 
to himself and avoids most people, he nevertheless is 
maintaining relationships with his 5 children, actually 
living with the 2 youngest, as well as remaining involved in 
his church, maintaining some friendships and engaging in 
several hobbies.  Both the November 2001 and September 2004 
VA examiners opine that the veteran is unable to work as a 
result of his PTSD symptoms.  However, the veteran's PTSD 
symptoms do not warrant an evaluation in excess of 70 
percent.  In light of the foregoing, therefore, the 
preponderance of the evidence is against a finding that the 
veteran's PTSD is productive of total occupational and social 
impairment.  As such, a 100 percent rating is not warranted.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The November 2001 VA examiner 
assigned the veteran a GAF score of 44, while both the July 
2002 private psychiatric examiner and the September 2004 VA 
examiner assigned the veteran a GAF score of 55 attributed to 
his diagnosed PTSD.  VA treatment records, dating from 
September 2001 to May 2004, assigned him GAF scores ranging 
from 30 to 46 for his diagnosed PTSD. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
between 31 and 40 are meant to indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
ranging between 21 and 30 denote behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 70 percent 
disability rating.  In this regard, the again Board 
acknowledges that, the veteran was assigned GAF scores 
indicative of behavior considerably influenced by delusions 
or hallucinations, impairment in reality testing or serious 
impairment.  However, the July 2002 private examiner and the 
September 2004 VA examiner assigned the veteran GAF scores 
indicative of moderate symptoms.  Moreover, the treatment 
records and examination reports, other than the January 2002 
treatment record, do not show commensurate symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name, attributed to 
his PTSD, as contemplated in the criteria for a 100 percent 
disability rating.  Finally, the Board finds most probative 
the 2004 VA examiner's opinion that the veteran's PTSD 
symptoms were no more than moderate as reflected by the 
examiner's mental status examination findings and assignment 
of the GAF score of 55, as it was based on a complete review 
of the veteran's claims file, including his VA treatment 
records.  As noted above, this score is indicative of no more 
than moderate symptoms.

The record shows that, although the veteran suffers from 
severe social and occupational impairment, his symptoms have 
not caused total social and occupational impairment as a 
result of his PTSD symptoms.  In this regard, the Board 
observes that, while the veteran essentially stays to himself 
and avoids most people, he nevertheless is maintaining 
relationships with his 5 children and actually lives with the 
2 youngest.  Further, treatment records and examination 
reports also indicate that he attends church on a regular 
basis and pursues several hobbies, including fishing.  In 
light of the foregoing, therefore, the preponderance of the 
evidence is against a finding that the veteran's PTSD is 
productive of total occupational and social impairment.  As 
such, a 100 percent rating is not warranted.

The Board notes that, although the veteran has appealed an 
initial decision for his PTSD, the evidence of record does 
not indicate that the current disability level is less severe 
than any other period during the veteran's appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected PTSD has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization (he was hospitalized for 
his PTSD only once during the pendency of his appeal), or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  Moreover, the veteran has been awarded TDIU 
benefits in an October 2004 rating decision.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability rating in excess of 70 percent for PTSD 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


